Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed Jan. 10, 2022.  
Claims 21, 23, 27, 29-32, 34-38, 41 and 42 are pending in the case.  Claims 21, 29, 31 and 35 are independent claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al. (hereinafter Golden) U.S. Patent Publication No. 2009/0235170.
With respect to independent claim 29, Golden teaches a method, comprising: 
	receiving, by a client device, a media item comprising a video component and an audio component (see e.g. para [31][32]); presenting, by the client device, the video component and the audio component of the media item (see e.g. para [31][32]); 
identifying, by the client device, connection or disconnection of a first device comprising an external speaker, the connection or disconnection of the first device causing playback of the video component to be suspended (see e.g. para initiation of sharing mode” correspond to the recited “connection.” The “connection” can be wireless connection.); 
identifying, by the client device, a user behavior occurring prior to the connection or disconnection of the first device (see e.g. para [38] – “a video-disable or audio-only button on the computer 110 can be utilized to enter an audio-only mode … The audio-only mode could also be set-up as a default mode in a configuration accessible through the control panel in the Windows.RTM.” –the default setting input corresponds to “prior” behavior.); determining, by the client device that a rule associated with the user behavior and the connection or disconnection of the first device is satisfied; and 
responsive to the determination that the rule is satisfied, playing, by the client device, the audio component of the media item while playback of the video component is suspended (see e.g. para [38] – the rule correspond to the default rule set by user).

Claim 35 is rejected for the similar reasons discussed above with respect to claim 29. 
Claim 36 is rejected for its dependency from claim 35.  Claim 36 would be allowable if written in independent form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21, 23, 27, 30-32, 34, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (hereinafter Yeung) U.S. Patent Publication No. 2013/0209065.
With respect to independent claim 21, Yeung teaches a method for continued audio playback of a media item, the method comprising: 
receiving, by a client device, a media item comprising a video component and an audio component; presenting, by the client device, the video component and the audio component of the media item (see e.g. para [15] [18] [30] – combined video/audio application running in foreground displays video content with audio “A combined video/audio application 30, which, as described below may be streaming or local playback, is initially running (i.e., executed) while the computing device is in active state 15.”); 
monitoring, by the client device, for activation of a physical button (Yeung does not expressly show the physical button.  However, the examiner notes that it is well known in the art that a mouse button is a physical button and a user can click on a mouse button to bring an application to background.);
detecting, playback of the video component of the media item to be suspended (see e.g. para [12] – e.g. system turns into a “sleep’ mode or “suspended” state and display screen is de-activated.); 
identifying, by the client device, a user behavior occurring prior to the activation of the physical button (see e.g. para [32]-[35] – “Video/audio switching plug-in 130 may be pre-installed or downloaded to computing device 95. enabled/disabled.” The “enable/disable” action corresponds to the recited “user behavior prior to the activation.”); 
responsive to the determination, playing, by the client device, the audio component of the media item while playback of the video component is suspended (see e.g. para [18] – “a user may still be able to listen to the audio signals associated with video signals, even though the video signals are no longer processed and displayed at the computing device.”).  
With respect to dependent claim 23, the Yeung teaches the user behavior is an activation of a virtual button (see e.g. para [32]-[35] – user can use touch screen to operate the system).
With respect to dependent claim 27, the Yeung teaches the activation of the physical button causes a display of the client device to turn off (A user can turn off display by activating a button on the monitor.) 
Claim 30 is rejected for its dependency from claim 21.  Claims 30 would be allowable if written in independent form. 
Claim 31 is rejected for the similar reasons discussed above with respect to claim 21. 
Claim 32 is rejected for its dependency from claim 31.  Claims 32 would be allowable if written in independent form. 
Claim 34 is rejected for the similar reasons discussed above with respect to claim 27. 
With respect to dependent claim 41, the Yeung teaches identifying the user behavior includes receiving background playback references specified by a user (see e.g. para [32]-[35] – “Video/audio switching plug-in 130 may be pre-installed or downloaded to computing device 95. The computing device 95 may also include a set-up control via which the functionality of video/audio switching plug-in 130 may be enabled/disabled.”.  
With respect to dependent claim 42, the Yeung teaches receiving the background playback references includes receiving a rule to continue playing an audio component of the media item when a media viewer player presenting the video component and the audio component of the media item is sent to a background of the client device (see e.g. para [32]-[35] – “Video/audio switching plug-in 130 may be pre-installed or downloaded to computing device 95. The computing device 95 may also include a set-up control via which the functionality of video/audio switching plug-in 130 may be enabled/disabled.”.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Willis.
With respect to independent claim 37, Golden does not expressly indicate that the user behavior is an activation of a virtual button.  However, Golden expressly states that user can press a button to disable video (see e.g. para [38]). Furthermore, Willis teaches touch screen computing device (see e.g. para [85]).  Both Golden and Willis are directed to computing device media playback control methods (see e.g. Willis para [3]-  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Golden and Willis in front of them to modify the system of Golden to include the above feature.  The motivation to combine Golden and Willis comes from Willis.  Willis discloses the motivation to provide touch screen for user to enter command (see para [85]).
With respect to dependent claim 38, Golden teaches the activation of the physical button causes a display of the processing device to turn off (see e.g. Golden para [38] – audio-only mode mean display is off).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179